[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULINGRE: MENTAL HEALTH RECORDS
The defendant seeks disclosure of the plaintiff's mental health records. The plaintiff claims the records are privileged communications protected by General Statutes §§ 52-146c(b) and52-146e. At the request of the parties, this court made an in camera inspection of various documents.
The plaintiff has introduced her psychological or mental condition as an element of her claims. She seeks compensation for "mental anguish," see paragraph 6(a) of the first count, and "mental and emotional injuries," see paragraph 15 of the second count. Because she makes these claims for damages, the records CT Page 1399 should be disclosed under General Statutes §§ 52-146(c)(2) and52-146f(5). Should the plaintiff withdraw these claims as elements of damages, the records need not be disclosed since, in the event these claims are withdrawn, it would be more important to the interests of justice that the relationship between the patient and psychologist and/or psychiatrist be protected than the communication be disclosed.
The records shall remain under seal until further order of this court.
THIM, JUDGE